Title: From Alexander Hamilton to Nathaniel Appleton, 5 March 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel



Treasury Department March 5th. 1791
Sir

You have been instructed fourteen days before interest becomes due in each quarter, to close your office and balance your books.
As the provision for the payment of interest in each state for the ensuing quarter must be regulated by the sums which shall appear on the books of each Commissioner at the period of closing them either as “funded” or “unfunded” stock or in other words as stock subscribed to the proposed loan or as stock for which certificates shall have been issued to non-subscribers, I am to desire that you will immediately after your office shall be closed as abovementioned transmit to me the total amount of the different kinds of stock funded and unfunded which shall be borne on your books distinguishing each kind under a separate head.
As this is only for my information towards a general arrangement, the transmission is not to wait for the revision of your books but is to be made without delay from the first face of them.
You will at the same time inform me of the amount of the cash which you will then have in hand from whatever source; together with the amount of the Treasurer’s draughts if any which then remain undisposed of.
My wish is that as far as practicable the Bank of Massachusetts may be the place of deposit of whatever money you may have and the medium of your payments.
The day for closing your office will be the seventeenth instant. On that day the post leaves Boston and arrives here the 25th. You will forward the statement required by that post.
I am, Sir,   Your obedt. servant
Alexander Hamilton
Nathanl. Appleton Esq.Commissioner of LoansBoston

